To Our Investors The AFL-CIO Housing Investment Trust’s focus on construction-related multifamily securities continued to benefit its investors in the first half of 2014. The HIT outperformed its benchmark for this six-month period on a gross and net basis by 49 and 26 basis points, respectively. With $153 million of new commitments to four multifamily projects in the first half of the year, the HIT’s Construction Jobs Initiative has now generated 20,270 union construction jobs since 2009, putting us closer to the goal of creating 25,000 union construction jobs by the end of 2015. Thirty years ago this September, the one-year-old HIT merged with its predecessor fund and went forth with $105 million of assets and a commitment to make a difference in the lives of working people and their communities. Thanks to a sound investment strategy and the support of investors like yourselves, the Trust’s assets have reached a historic high of $4.76 billion as of June 30, and participants have benefited from the competitive returns produced by HIT investments in job-generating affordable housing projects. In conjunction with the HIT’s anniversary, we commissioned a third-party analysis to quantify the economic impact of the HIT’s investments on America’s communities. What we found is impressive. Investments by the HIT and its subsidiary Building America over the past three decades have generated an estimated $24.4 billion of economic benefits to local communities and 156,620 total jobs, including 73,770 union construction jobs. Other findings are summarized at left. The HIT’s high credit multifamily investments not only have the positive impact on communities that you see in these numbers – they are in fact central to the HIT’s successful strategy for generating competitive fixed-income returns for you, our investors. With your ongoing support, we will strive to continue meeting your fixed-income needs by investing in communities across America. Steve Coyle, CEO Mid-Year Discussion of Fund Performance PERFORMANCE OVERVIEW The AFL-CIO Housing Investment Trust (HIT) outperformed its benchmark – the Barclays Capital Aggregate Bond Index (Barclays Aggregate) – by 49 basis points on a gross basis and by 26 basis points on a net basis for the six-month period ending June 30, 2014. The HIT’s year-to-date returns were 4.42% gross and 4.19% net compared to 3.93% for the benchmark. The HIT’s gross and net returns also exceeded the benchmark for the one-year and ten-year periods ending June 30, and gross returns outperformed for the three- and five-year periods. The HIT’s strong relative performance in the first six months of the year was primarily due to the income advantage over the benchmark provided by the high credit quality multifamily mortgage-backed securities (MBS) in which the HIT specializes and the tightening of spreads to U.S. Treasuries on those investments. The yield curve flattened during the period, with longer-term rates falling more than shorter-term ones, and 10-year Treasury rates were down 50 basis points. With the tightening of spreads, returns were generally strong for fixed-income securities, including the high credit quality multifamily MBS that comprised 61% of the HIT portfolio at June 30. The government-agency multifamily securities in which the HIT specializes not only provide an income advantage but also offer better credit quality and similar interest rate risk as compared to the benchmark. The HIT’s investments in these securities also allow it to generate collateral benefits that include much-needed jobs, affordable housing, and other economic benefits for communities coast to coast. The HIT outperformed the benchmark despite excess returns of 145 basis points posted by corporate bonds in the first half of the year; the HIT does not invest in corporate bonds, which comprised 23.3% of the benchmark at June 30. Agency single family MBS also performed well, with excess returns of 68 basis points; the HIT’s weighting in these securities was similar to the benchmark. Investors have responded positively to the HIT’s performance and job-creation efforts, bringing $181 million of new and reinvested capital to the HIT during the first six months of the year. MARKET ENVIRONMENT The U.S. economy contracted in the first quarter of 2014, due in part to harsh weather in many regions, but rebounded in the second quarter. Residential construction was slow as the national homeownership rate fell to a recent low of 64.8% in the second quarter. Interest rates dropped and inflation remained very low during the period. The U.S., Europe, and China experienced mixed economic signals, and the crises in Ukraine and the Middle East heightened the volatility of global markets. On a positive note, the U.S. added an average of over 230,000 jobs a month in the first half of the year. The national unemployment rate hovered above 6% AFL-CIO HOUSING INVESTMENT TRUST 1 during the second quarter, as the labor force participation rate remained close to its 36-year low. Although total employment was reported to be back to pre-recession levels, construction employment is still down by close to 1.7 million jobs. In addition, real wage growth has been stagnant, reducing the likelihood of a substantial pick-up in consumer spending, which is essential to long-term economic growth. The Federal Reserve continued to taper its monthly purchases of securities, with the expectation of ending its quantitative easing program by October. CONSTRUCTION JOBS INITIATIVE As part of its Construction Jobs Initiative, the HIT committed $153 million to four housing projects in the first half of 2014, supporting new construction and substantial rehabilitation projects that will create over 1,240 union construction jobs. Located in New York, San Francisco, Minneapolis, and Salinas, California, the projects will build or rehabilitate a total of 621 housing units, 57% of which will be affordable to low- and middle-income residents. All four of these union-built projects have energy-saving, environmentally sustainable features in keeping with the HIT’s goal of promoting green construction jobs. With these new projects, the HIT’s Construction Jobs Initiative has now created close to 43,000 total jobs since 2009, including over 20,270 on-site union construction jobs. Through the initiative, the HIT and its subsidiary, Building America CDE, have invested in 67 projects in 31 cities, with total development value of $3.75 billion. Altogether, the Construction Jobs Initiative has helped spur $6.75 billion in economic activity in the last five years, helping communities across America to get their economies moving again in the wake of the Great Recession. 2 SEMI–ANNUAL REPORT 2014 OPPORTUNITIES AHEAD Entering the second half of 2014, we believe the HIT is well-positioned relative to the Barclays Aggregate, with its portfolio structured to continue to provide higher credit quality, higher income, and similar interest rate risk versus the benchmark. The interest rate environment in the period ahead will be influenced by factors that include geopolitical issues abroad, the growth of the U.S. economy, and Federal Reserve actions. Many analysts expect the economy to post stronger growth in the remainder of 2014, but it may not be fast enough to buoy consumer spending, which remains hampered by weak wage growth. The Fed is focused on achieving its targets of 2% inflation and full employment, and most analysts do not expect it to raise the federal funds rate until well into 2015 because of the declining labor force participation rate, which the Fed views as partly due to the weak economy. Demand for multifamily rental construction and the aging of affordable urban housing stock are expected to generate opportunities for investment. The HIT will utilize its network of housing finance partners to seek new investments for the portfolio, and it will work to attract new capital to help it reach its goal of creating 25,000 union construction jobs through the Construction Jobs Initiative by the end of next year. Other Important Information AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 800-SEC-0330. Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. The HIT has reported information regarding how it voted in matters related to its subsidiary in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http:// www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. The expense example in the table below is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2014, and held for the entire period ended June 30, 2014. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the six-month period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended June 30, 2014” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that this example is useful in comparing funds’ ongoing costs only. It does not include any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. The HIT does not have such transactional costs, but many other funds do. Beginning Ending Expenses Paid During Account Value Account Value Six-Month Period Ended January 1, 2014 June 30, 2014 June 30, 2014* Actual expenses
